Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2019 has been considered by the examiner. However, it should be noted that the IDS includes an excessive number of references that only allow a cursory look and should be considered not fully scrutinized by the examiner.  If there are certain references buried in the IDS that are considered of greater importance, the applicants should take care to point them out in order such that they be given full weight of attention.  

Allowable Subject Matter
Claims 1-8, 10-16, and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance: see applicant’s arguments dated 12/27/2021. The prior art alone or in combination fails to disclose or suggest a confocal distance sensing system wherein the excitation light comprises a first and second phosphor, in combination with either the first and second phosphor emit light with peak wavelengths in different wavelength ranges, wavelength combining the two emitted lights from the phosphors with a wavelength combiner or beam splitter light from an excitation light to the two different phosphor surfaces. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877